             Case 2:17-cr-00778-JAK Document 94 Filed 09/17/20 Page 1 of 2 Page ID #:616



  1
  2                                                              C~-_~RK, l1
                                                                            .S.DISTRICTCC' 'T

  3
                                                                     SEP y~ ,7 ZOzp
 4
                                                               ~F►~~~
                                                               b 'Y
                                                                      Dist    r of cONIq
 `
 ~                                                                           -----~_ DEPUTY

'
~

 7

  g
                     IN THE UNITED STATES DISTRICT COURT
 9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                               Case No. 2:17-CR-00778-JAK
        UNITED STATES OF AMERICA,
13                                               ORDER OF DETENTION
                          Plaintiff,
14                                               rFed. R. Crim. P. 32.1(a)(6);
                          v.                     18 U.S.C. § 3143(a)(1)]
15
        CAMILO GILBERT FLORES,
[['~
                          Defendant.
17
18
19
20                                              I.
~l              On September 17, 2020, Defendant Camilo Gilbert Flores ("Defendant")
~x~ appeared before the Court for initial appearance on the petition and warrant for
23     revocation of supervised release issued in this matter, Case No. 2:19-CR-00778-
24     JAK. The Court appointed Deputy Federal Public Defender Christy O'Connor to
25     represent Defendant.
26     ///
27     ///
28     ///
          Case 2:17-cr-00778-JAK Document 94 Filed 09/17/20 Page 2 of 2 Page ID #:617



  1                                                  II.
  2           Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C.

  3     § 3143(a)following Defendant's arrest for alleged violations) of the terms of

  4     Defendant's ❑probation / ~ supervised release, the Court finds that:

  5           A. ~ Defendant submitted to the Government's Request for

  6     Detention;

  7           B.       D   Defendant has not carried his burden of establishing by clear

  8     and convincing evidence that Defendant will appear for further proceedings as

 9      required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

10           • Background unknown as Defendant refused to be interviewed;

11           • Bail resources unknown.

12
13            C.       D   Defendant has not carried his burden of establishing by clear
14      and convincing evidence that Defendant will not endanger the safety of any other

15      person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is based

16 r•Ti~
17           • Extensive criminal history;

18           • Circumstances of arrest;
19           • Nature of instant allegations.

20
21                                            III.
22            IT IS THEREFORE ORDERED that Defendant be detained pending further

23      proceedings.

24 '~
25      Dated: September 17, 2020
26
                                                         /s/
27                                                  MARIA A. AUDERO
                                              LT1vITED STATES MAGISTRATE JUDGE
28
